EXHIBIT AVX Corporation Announces Preliminary Third Quarter Results MYRTLE BEACH, S.C. (BUSINESS WIRE) – January 22, 2010 AVX Corporation (NYSE:AVX) today reported preliminary unaudited results for the third quarter ended December 31, 2009. Highlights: · Revenue for the December 2009 quarter at $335 million increased 7.9% from the previous quarter. · Gross Profit margin, including special items, improved to 22.7% in the current quarter compared to 20.8% in the previous quarter and 16.5% in the same quarter last year. · Net income of $40.4 million, or $0.24 per share, for the December 2009 quarter. · Dividends of $6.8 million, or $0.04 per share, were paid during the quarter. · Cash and investments in securities increased to $915.1 million with no debt at December 31, 2009. For the quarter ended December 31, 2009, net sales increased sequentially over the previous quarter by $24.4 million, or 7.9%, to $335.0 million. Gross profit as a percent of sales (including special charges and gains) improved over both the previous quarter and the same quarter last year to 22.7%. On a U.S. GAAP basis, unaudited net income (including special charges and gains) for the quarter was $40.4 million, or $0.24 per diluted share. Non-GAAP net income (excluding special charges and gains) was $36.7 million, or $0.22 per diluted share, for the quarter ended December 31, 2009. Non-GAAP gross profit as a percent of sales (excluding special charges and gains) improved to 21.7% this quarter. Chief Executive Officer and President, John Gilbertson, stated, “We are pleased to report results that reflect sequential improvement over the previous quarter and previous year in both margins and in revenue. Our continuing focus on higher value products in addition to the benefits of our previously initiated productivity and cost control measures led to continued improvement in our gross profit margins.We remain optimistic about the future as many end markets appear to be improving and we believe our sustained financial strength provides us a solid base for future performance improvement.” During the current quarter, the Company incurred $2.4 million of pre-tax restructuring charges related to global actions to realign production capabilities and reduce personnel costs. GAAP to Non-GAAP Reconciliation (unaudited) (in thousands, except per share data) Three Months Ended December 31, Nine Months Ended December 31, 2008 2009 2008 2009 Including special charges and gains (GAAP) Net Sales $ 320,617 $ 334,958 $ 1,117,786 $ 937,520 Net income (loss) $ 23,864 $ 40,426 $ 82,660 $ 96,348 Diluted income (loss) per share $ 0.14 $ 0.24 $ 0.48 $ 0.57 Excluding special charges and gains (Non-GAAP) Special charges (after-tax) Restructuring $ 2,234 $ 1,944 $ 5,939 $ 3,640 Vendor settlement - (3,600 ) - (3,600 ) Other operating income - (2,109 ) (2,957 ) (2,109 ) Available-for-Sale securities impairment 1,598 - 2,776 264 Net income $ 27,696 $ 36,661 $ 88,418 $ 94,543 Diluted income per share $ 0.16 $ 0.22 $ 0.52 $ 0.56 See discussion of GAAP/Non-GAAP presentation below. Chief Financial Officer, Kurt Cummings, stated, “Our management team continues to reduce operating cost and increase working capital. The Company’s financial position remains exceptionally strong with cash and cash equivalents and short and long-term investments in securities of $915.1 million and no debt at December 31, 2009. During the quarter, the Company paid $6.8 million of dividends to stockholders.” In order to better understand the Company’s short-term and long-term financial trends, investors may find it helpful to consider results excluding special charges and gains related to the sale of corporate assets, vendor settlement, operations’ restructuring charges and the write down of certain available-for-sale securities due to an other-than-temporary impairment. The resulting non-GAAP financial measure provides additional information to investors regarding the underlying business trends and performance of the Company’s ongoing operations and may be of assistance for period-over-period comparisons of such operations.
